PER CURIAM.
Petitioner seeks a full appellate review via habeas corpus of his conviction on charges of first degree murder. The petition alleged that at the time of his trial, he was not made aware of his right to appeal his conviction and life sentence. We issued our rule nisi and after return thereto appointed Honorable Guyte P. McCord, Jr., Circuit Judge of the Second Judicial Circuit for Florida, as Commissioner for the purpose of taking testimony bearing upon the question of petitioner’s awareness of his right to appeal and whether he knowingly waived such right.
The Commissioner took testimony of the judge presiding at the trial, the petitioner, the defense attorney and the clerk of the court who was present at the time judgment and sentence were pronounced. Based on such testimony, the Commissioner found that the defense attorney discussed the question of appeal with the petitioner at the time and that petitioner was satisfied with the outcome of the trial in that he *424received a recommendation of mercy rather than a possible death sentence and that he was not interested in taking an appeal. The Commissioner also found from petitioner’s own testimony that he was advised of his right to appeal on the day he was sentenced.
In view of the Commissioner’s report, it is our view and we so hold that petitioner was advised of his right to appeal and that he knowingly waived the same and nowhere has there been any showing that petitioner’s right to appeal was thwarted by state action.
Petitioner not having sustained his contention that his right to appeal was thwarted by state action, the rule nisi heretofore issued is discharged and the petition is denied.
CARROLL, DONALD K., Acting C. J., and WIGGINTON and SPECTOR, JTJ., concur.